Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 02/16/21.  Claims 1, 6, 9 and 17 have been amended. Claims 2, 7, 13 and 19 have been cancelled. Claims 21-34 have been added. Claims 1, 3-6, 8-12, 14-18 and 20-34 are pending.
2.	Applicants' arguments filed 02/16/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3, 5, 10-12, 15-18, 20-21, 23, 27-29 and 31-33 rejected under 35 U.S.C. 103 as being unpatentable over Rudrabhatla in view of Tucek (U.S. 10810093 B1 hereinafter, “Tucek”).
8.	With respect to claim 1,
	Rudrabhatla discloses a device comprising:
memory; and
circuitry to:
determine multiple logical domains of data storage resources at an edge of a network (Rudrabhatla [0025] and [0031] e.g. mobile phone),  ones of the logical domains having characteristics, the characteristics including reliability characteristics;
determine the reliability characteristics for the ones of the logical domains (Rudrabhatla [0024], [0029], [0037] – [0038] e.g. [0024] The expert system analyzer (112) may use the storage policies (114A) to determine a data protection pool in which to store data requested by a tenant based on previously established rules; [0038] Continuing with the discussion of FIG. 1B, the data protection pools (132, 134), which are logical entities, provide a layer of abstraction with respect to the underlying storage systems (142, 144).  More specifically, each data protection pool is associated with one or more storage systems (142, 144).  For any given data protection pool, the associated storage systems will have characteristics that satisfy the data protection pool characteristics.  However, the storage systems within a given data pool do not need to be the same.  Said another way, the data protection pool may include a heterogeneous set of storage systems, all of which satisfy the data protection pool characteristics of the data protection pool [as
determine multiple logical domains (e.g. data protection pools) of data storage resources at an edge of a network (e.g. mobile phone; referring to Moloney 20190279082 A1 [0037] …The example mobile cameras 204 and the mobile phone host devices 202 are logically located at an edge of a network since they are the endpoints of data communications), ones of the logical domains (e.g. a data protection pool – the associated storage systems) having characteristics (e.g. different policies with different characteristics), the characteristics including reliability characteristics (e.g. The data protection pool characteristics may be grouped in to three groups, namely, performance, availability, reliability and security);
determine the reliability characteristics (e.g. The data protection pool characteristics may be grouped in to three groups, namely, performance, availability, reliability and security) for the ones of the logical domains (e.g. data protection pools)]; [0029] storage policy, such as high-performance service level agreement (SLA) in a highly responsive and available data protection pool (such as a flash backed or purpose built system such as Data Domain); lower-cost object storage; [0037] The data protection pool characteristics may be grouped in to three groups, namely, performance, availability, reliability and security.  In one embodiment of the "performance" characteristic may quantify the type of service level agreement (SLA) (e.g., very high, high, moderate, low, provider delivered), how long it takes to access the first byte of data, the rate at which data can be streamed during restoration event, and/or the sustainable IOPS available to access the data.  The expert system analyzer (112) may have the ability to track, monitor and manage the movement of data between different data protection pools as the data SLA changes over time (e.g., the SLA of a data protection pool can become less restrictive for long-lived data over time and the system is capable of monitoring for this and adjusts for this change).  In one embodiment of the invention, the "availability" characteristic may quantify what type of storage system availability is implemented, e.g., highly available, not available, active, standby, and provider delivered.  In one embodiment of the invention, the "reliability" characteristic specifies how the data is replicated and/or protected, (e.g., mirroring, Redundant Array of Independent Disks (RAID) implementation, etc.), how often the data is verified, and the depth of verification applied);
access a request from a client compute device to persist data, the request to include a target persistence objective to be satisfied in storage of the data;
select, as a function of the characteristics of the logical domains and the target persistence objective, at least one of the logical domains in which to persist the data; and
provide the data to the at least one of the logical domains (Rudrabhatla [0024], [0027], [0041] – [0045] e.g. [0027] In one or more embodiments of the invention, the persistent storage is implemented as an object storage device. [0041] Turning to FIG. 2A, in Step 200, a storage request to store data is received by the data protection platform.  In one or more embodiments of the invention, the storage request is issued, for example, by a tenant requesting to store tenant data (e.g., a copy of the tenant data as a backup) in a data protection pool and/or storage system(s). [0042] In Step 202, data characteristics for the data associated with the storage request are obtained.  In one embodiment of the invention, the data characteristics are provided in the storage request.  In another embodiment of the invention, the data characteristics are determined (or derived) by the data protection platform.  A method for deriving the data characteristics is provided in FIG. 2B.  The data characteristics may be obtained via other methods without departing from the invention. [0043] In Step 204, a data protection pool for storing the tenant data is determined using the data characteristics (which may include or be derived data characteristics) and the storage policies. [0044] In one or more embodiments of the invention, the data protection pool is determined by comparing the data characteristics with storage policies in order to determine one or more data protection pools that may be used to store the data.  Said another way, depending on the data characteristics of the data and the data characteristics specified in each of the storage polices, multiple storage policies may match the data characteristics.  If only one data protection pool is identified, then this data protection pool is used to store the data.  However, if multiple data protection pools are identified, then: (i) the data protection pool that has the lowest implementation and/or operational cost is selected, (ii) a request is sent to a user associated with the tenant to select one of the multiple data protection pools, (iii) the data protection pool with the lowest utilization is selected, (iv) the data protection pool with similar data is selected, (v) the data protection pool that already stores the tenant's data is used; or (vi) any other mechanism/method may be used to select one of the data protection pools.  In one embodiment of the invention, after a given data protection pool is selected, the data protection platform selects one or more storage systems in the data protection pool to store the data. [0045] In Step 206, a determination is made about whether an overdraft in the data protection pool is identified.  In one or more embodiments of the invention, an overdraft is a scenario in which the amount of data that the tenant is attempting to store (i.e., the tenant is requesting to store via the storage request) exceeds an amount of storage currently licensed by the tenant.  In one embodiment of the invention, the determination in Step 206 includes: (i) determining one or more storage systems in the data protection pool in which the data is to be stored; (ii) for each of the identified storage systems in (i), determining how much data is to be stored in the storage system; and (iii) based on (ii), determining whether the amount of data to be stored will exceed the amount of storage that has been allocated, purchased, provisioned, or otherwise licensed by the tenant on a per storage system basis.  If the amount of data to be stored will exceed the amount of storage that has been allocated, purchased, provisioned, or otherwise licensed by the tenant, then the data protection platform determines the presence of an overdraft and the process proceeds to Step 208; otherwise, the process proceeds to step 212 [as
access a request from a client compute device to persist data, the request (e.g. request from tenant) to include a target persistence objective to be satisfied in storage of the data (e.g. match);
select, as a function (e.g. match) of the characteristics (e.g. characteristics) of the logical domains and the target persistence objective, at least one of the logical domains in which to persist the data; and
provide the data to the at least one of the logical domains]).
Although Rudrabhatla substantially teaches the claimed invention, Rudrabhatla does not explicitly indicate determine the reliability characteristics for the ones of the logical domains by adjusting predefined reliability factors for the ones of the logical domains based on tracked failures of one or more of the data storage resources in the ones of the logical domains.
Tucek teaches the limitations by stating determine the reliability characteristics for the ones of the logical domains by adjusting predefined reliability factors for the ones of the logical domains based on tracked failures of one or more of the data storage resources in the ones of the logical domains (Tucek col. 2 lines 37-41, col. 5 line 55 – col. 6 line 25, col. 7 line 37 – col. 8 line 60 e.g. [col. 2 lines 37-41] (15)    In embodiments, some or all of the reliability data may be tracked by a node itself.  For example, a node may monitor its own performance and/or failures and store that as its own reliability data or to modify and/or update its own reliability (e.g., after the reliability data has been initialized).  [col. 5 line 55 – col. 6 line 25] (35)    For example, the new node may measure a number of failures of the new node over a period of time and update the reliability data for the new node based on the initialized reliability data and the measured number of failures over the period of time.  [col. 7 line 37 – col. 8 line 60] (45)    In embodiments, at one or more times after the new node joins the cluster, the cluster manager may collect and/or measure one or more performance metrics for the new node and update (e.g., using the reliability calculator) the initialized reliability data for the new node based at least on the performance metrics for the new node.  For example, the cluster manager may measure a number of failures of the new node over a period of time and update the reliability data for the new node based on the initialized reliability data and the measured number of failures over the period of time.  Therefore, the initialized reliability data for the new node may be replaced, over time, by actual measured performance of the new node. (47)    FIG. 3A illustrates a data storage cluster in which a new node joins the cluster and then one of two leader nodes fails, according to some embodiments.  As shown, a data storage service may implement a data storage cluster 302 to store data across five nodes 304 [as determine the reliability characteristics (e.g. reliability) for the ones of the logical domains (e.g. data storage cluster - nodes) by adjusting (e.g. update, replace) predefined (e.g. initialized) reliability factors for the ones of the logical domains based on tracked failures (e.g. failures) of one or more of the data storage resources in the ones of the logical domains]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rudrabhatla and Tucek, to improve the overall performance of the computing resources (Rudrabhatla [0001]).
9.	With respect to claim 3,
	Rudrabhatla further discloses to determine the reliability characteristics for the ones of the logical domains, the circuitry is to determine a reliability of data storage media in the ones of the logical domains (Rudrabhatla [0029], [0037] e.g. the "reliability" characteristic specifies how the data is replicated and/or protected).
10.	With respect to claim 5,
	Rudrabhatla further discloses to determine the multiple logical domains, the circuitry is to determine data replication characteristics for the ones of the logical domains (Rudrabhatla [0029], [0037] e.g. the "reliability" characteristic specifies how the data is replicated and/or protected, (e.g., mirroring, Redundant Array of Independent Disks (RAID) implementation, etc.),).
11.	With respect to claim 10,
	Tucek further discloses wherein to determine the reliability characteristics for ones of the logical domains, the circuitry is to obtain the predefined reliability factors for the data storage resources in the ones of the logical domains (Tucek col. 2 lines 37-41, col. 5 line 55 – col. 6 line 25, col. 7 line 37 – col. 8 line 60 e.g. initialized reliability data).
12.	With respect to claim 11,
	Rudrabhatla further discloses wherein to obtain the predefined reliability factors for the data storage resources in the ones of the logical domains, the circuitry is to obtain a reliability factor based on a combination of reliability factors for different types of resources in the ones of the logical domains (Rudrabhatla [0029], [0037] e.g. the "reliability" characteristic specifies how the data is replicated and/or protected, (e.g., mirroring, Redundant Array of Independent Disks (RAID) implementation, etc.), how often the data is verified, and the depth of verification applied).
13.	With respect to claim 12,
	Rudrabhatla further discloses wherein to obtain the reliability factor based on the combination of the reliability factors for the different types of resources in the ones of the logical domains, the circuitry is to obtain at least one of a first one of the reliability factors for a data storage resource (Rudrabhatla [0070] e.g. persistent storage), a second one of the reliability factors for a memory resource (Rudrabhatla [0070] e.g. memory), a third one of the reliability factors for a compute resource (Rudrabhatla [0021] e.g. computing resources), or a fourth one of the reliability factors for a rack (Rudrabhatla [0037] e.g. RAID).
14.	With respect to claim 15,
	Rudrabhatla further discloses wherein the circuitry is further to determine a monetary cost associated with using one or more of the data storage resources of the ones of the logical domains (Rudrabhatla [0029], [0033], [0044], [0068] e.g. monetary cost).
15.	With respect to claim 16,
	Rudrabhatla further discloses wherein to access the request that includes the target persistence objective to be satisfied in the storage of the data, the circuitry is to access at least one of a target level (Rudrabhatla [0037] e.g. [0037] The data protection pool characteristics may be grouped in to three groups, namely, performance, availability, reliability and security.  In one embodiment of the "performance" characteristic may quantify the type of service level agreement (SLA) (e.g., very high, high, moderate, low, provider delivered), how long it takes to access the first byte of data, the rate at which data can be streamed during restoration event, and/or the sustainable IOPS available to access the data) of reliability to be provided, data indicative of a target time period in which to persist the data, or data indicative of a monetary cost for persisting the data (Rudrabhatla [0029], [0033], [0044], [0068] e.g. monetary cost).
16.	With respect to claim 17,
	Rudrabhatla further discloses wherein the circuitry is to select, based on the characteristics of the logical domains and the target persistence objective, a combination of the logical domains into which to persist the data (Rudrabhatla [0037] e.g. In one embodiment of the invention, the "availability" characteristic may quantify what type of storage system availability is implemented, e.g., highly available, not available, active, standby, and provider delivered.  In one embodiment of the invention, the "reliability" characteristic specifies how the data is replicated and/or protected, (e.g., mirroring, Redundant Array of Independent Disks (RAID) implementation, etc.), how often the data is verified, and the depth of verification applied).
17.	Claim 18 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
18.	Claims 20-21, 23, 27-29 and 31-33 are same as claims 1, 3, 5, 10-12 and 15-17 and are rejected for the same reasons as applied hereinabove.


19.	Claims 1, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis in view of Tucek.
20.	With respect to claim 1,
	Davis discloses a device comprising:
memory; and
circuitry to:
determine multiple logical domains of data storage resources at an edge of a network (Davis col. 18 lines 1-5 e.g. mobile telephone), ones of the logical domains having characteristics, the characteristics including reliability characteristics;
determine the reliability characteristics for the ones of the logical domains;
access a request from a client compute device to persist data, the request to include a target persistence objective to be satisfied in storage of the data;
select, as a function of the characteristics of the logical domains and the target persistence objective, at least one of the logical domains in which to persist the data; and
provide the data to the at least one of the logical domains (Davis col. 2 line 35 – col. 3 line 42, col. 4 lines 20-49, col. 9 line 56 – col. 10 line 42, col. 15 line 55 – col. 16 line 25 e.g. (17) FIG. 1 is a logical block diagram illustrating retention-based data management for a network-based data store, according to some embodiments.  Network-based data store 100 may be a data store that provides persistent storage for data to client(s) 130 via a network (not illustrated).  Client(s) 130 may submit various requests to add, modify, delete, move, or otherwise change data stored in network-based data store.  In return, network-based data store 100 may provide various guarantees (e.g., service level agreements) which specify the performance of the data store with respect to these client requests.  For instance, network-based data store 100 may guarantee a particular level of durability for stored data objects, access times for stored data objects, or availability of stored data objects.  Client(s) 130 may be unaware of the placement of data objects (or partitions or shards of data objects) in physical storage, allowing network-based data store 100 to make placement and other management decisions that efficiently utilize the resources of network-based data store 100, such as persistent storage device(s) 110, 112, and 114, while still ensuring that guarantees provided to client(s) 130 are met.  Network-based data store 100 may thus make placement and other management decisions according to retention times without imposing decision making burdens on the client (e.g., having the client specify a type of storage device that is most cost effective, like a choice between tape-based storage or disk-based storage, at the expense of storage performance).  In at least some embodiments, network-based data store 100 may be an unstructured object store, as illustrated in FIG. 1, storing client data as data objects. (18) Persistent storage device(s) 110, 112, and 114 may be implemented as part of network-based data store 100 to store different data objects for client(s) 130.  Persistent storage device(s) 110 may include many different persistent storage devices that store data in variety of ways, such as shingled magnetic recording devices which overlap data tracks in magnetic storage to condense the space consumed to store information.  However, as noted above, not all persistent storage devices offer the same performance characteristics.  For instance, some magnetic-based persistent storage devices are not shingled.  Other persistent storage devices may utilize different storage mediums, such as flash-based storage devices (e.g., solid state drives) or tape-based storage devices.  Therefore, network-based data store 100 may implement control plane 120 to provide retention-based data management for data stored in network-based data store 100 to account for these different performance characteristics in view of retention times for data, while still satisfying performance guarantees, as noted above. (19) For instance, in at least some embodiments, different management actions may be performed based on placing, deleting, repairing, or otherwise grouping data objects with similar retention times together to more optimally perform management operations.  Consider the scenario illustrated in FIG. 1, placement operations may place data objects with retention times less than T1 on persistent storage device(s) 110, data objects with retention times greater than or equal to T1 and less than T2 on persistent storage device(s) 112, and data objects with retention times greater than or equal to T2 and less than T3 on persistent storage device(s) 114, and so on.  In this way, data may be deleted, reclaimed, or overwritten for persistent storage devices at similar times, amortizing the cost of performing the management operation across multiple data objects (instead of for a single data object).  For some persistent storage devices, amortization of management costs significantly increases the efficiency of utilizing the storage device.  Shingled magnetic recording (SMR) devices, are one such example.  SMR devices have high storage capacity that is achieved at the cost of expensive write or delete operations (due to the overlapping format of writing data to the SMR device as discussed below in FIG. 7B).  Grouping or batching the write or delete operations for SMR devices may render SMR devices capable of providing write or delete performance that meets of network-based data store 100 performance guarantees. (25) FIG. 2 is a logical block diagram illustrating a provider network that offers an object storage service that implements retention-based data management, according to some embodiments.  Provider network 200 may be set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of cloud-based computing or storage) accessible via the Internet and/or other networks to clients 202.  Provider network 200 may include numerous data centers hosting various resource pools, such as collections of physical and/or virtualized computer servers, storage devices, networking equipment and the like, needed to implement and distribute the infrastructure and services offered by the provider network 200.  In some embodiments, provider network 200 may provide virtual storage services, such as object storage service 210.  Object storage service 210 may offer client(s) 202 virtual buckets in which to store one or multiple data objects. (26) In various embodiments, provider network 200 may implement object storage service 230 for performing storage operations.  Object storage service 230 is a storage system, composed of a pool of multiple storage hosts 212a, 212b, and so on (e.g., server storage systems), which provide object storage for storing data at storage devices 222a, 222b, and 224a, 224b according to the object storage scheme discussed below in FIG. 3.  Data buckets may be mapped to particular client(s) (e.g., a particular customer account of provider network 200), providing unstructured object storage (e.g., other persistent storage) for data objects which may be retrieved via object keys [as
determine multiple logical domains (e.g. resources pools) of data storage resources at an edge of a network (e.g. mobile telephone; referring to Moloney 20190279082 A1 [0037] …The example mobile cameras 204 and the mobile phone host devices 202 are logically located at an edge of a network since they are the endpoints of data communications),  ones of the logical domains (e.g. resource pools) having characteristics, the characteristics including reliability characteristics (e.g. different performance characteristics);
determine the reliability characteristics for the ones of the logical domains (e.g. different performance characteristics);
access a request (e.g. client request) from a client compute device to persist data, the request to include a target persistence objective to be satisfied (e.g. satisfy) in storage of the data;
select, as a function of the characteristics (e.g. performance characteristics) of the logical domains and the target persistence objective, at least one of the logical domains in which to persist the data; and
provide the data to the at least one of the logical domains]).
Although Davis substantially teaches the claimed invention, Davis does not explicitly indicate determine the reliability characteristics for the ones of the logical domains by adjusting predefined reliability factors for the ones of the logical domains based on tracked failures of one or more of the data storage resources in the ones of the logical domains.
Tucek teaches the limitations by stating determine the reliability characteristics for the ones of the logical domains by adjusting predefined reliability factors for the ones of the logical domains based on tracked failures of one or more of the data storage resources in the ones of the logical domains (Tucek col. 2 lines 37-41, col. 5 line 55 – col. 6 line 25, col. 7 line 37 – col. 8 line 60 e.g. [col. 2 lines 37-41] (15)    In embodiments, some or all of the reliability data may be tracked by a node itself.  For example, a node may monitor its own performance and/or failures and store that as its own reliability data or to modify and/or update its own reliability (e.g., after the reliability data has been initialized).  [col. 5 line 55 – col. 6 line 25] (35)    For example, the new node may measure a number of failures of the new node over a period of time and update the reliability data for the new node based on the initialized reliability data and the measured number of failures over the period of time.  [col. 7 line 37 – col. 8 line 60] (45)    In embodiments, at one or more times after the new node joins the cluster, the cluster manager may collect and/or measure one or more performance metrics for the new node and update (e.g., using the reliability calculator) the initialized reliability data for the new node based at least on the performance metrics for the new node.  For example, the cluster manager may measure a number of failures of the new node over a period of time and update the reliability data for the new node based on the initialized reliability data and the measured number of failures over the period of time.  Therefore, the initialized reliability data for the new node may be replaced, over time, by actual measured performance of the new node. (47)    FIG. 3A illustrates a data storage cluster in which a new node joins the cluster and then one of two leader nodes fails, according to some embodiments.  As shown, a data storage service may implement a data storage cluster 302 to store data across five nodes 304 [as determine the reliability characteristics (e.g. reliability) for the ones of the logical domains (e.g. data storage cluster - nodes) by adjusting (e.g. update, replace) predefined (e.g. initialized) reliability factors for the ones of the logical domains based on tracked failures (e.g. failures) of one or more of the data storage resources in the ones of the logical domains]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Davis and Tucek, to overcome the drawback of the distributed system may have little or no information regarding the suitability of a particular candidate node to serve as a leader node if the particular candidate node recently joined as a new member of the cluster (Tucek col. 1 line 15-21).

21.	Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rudrabhatla in view of Tucek, and further in view of Kishi et al (U.S. 20200133554 A1 hereinafter, “Kishi”).
22.	With respect to claim 4,
Although Rudrabhatla and Tucek combination substantially teaches the claimed invention, they do not explicitly indicate wherein to determine the reliability characteristics for the ones of the logical domains, the circuitry is to determine one or more error correction algorithms used in the ones of the logical domains.
Kishi teaches the limitations by stating wherein to determine the reliability characteristics for the ones of the logical domains, the circuitry is to determine one or more error correction algorithms used in the ones of the logical domains (Kishi [0018] e.g. [0018] In a further embodiment, a forward error correction algorithm is used to divide a data object into data units and compute parity data for the data units to store on the plurality of storage devices, wherein each reliability rating indicates a width n of a number of data units into which a data object is divided and a threshold k indicates a number of the data units needed to retrieve the data object, wherein the reliability rating is based on a difference of n-k).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rudrabhatla, Tucek and Kishi, to improve the overall performance of the computing resources (Rudrabhatla [0001]). 
23.	Claim 22 is same as claim 4 and is rejected for the same reasons as applied hereinabove.

24.	Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rudrabhatla in view of Tucek, and further in view of KLEIN (U.S. 20200089424 A1 hereinafter, “KLEIN”).
25.	With respect to claim 4,
Although Rudrabhatla and Tucek combination substantially teaches the claimed invention, they do not explicitly indicate wherein to determine the reliability characteristics for the ones of the logical domains, the circuitry is to determine one or more error correction algorithms used in the ones of the logical domains.
KLEIN teaches the limitations by stating wherein to determine the reliability characteristics for the ones of the logical domains, the circuitry is to determine one or more error correction algorithms used in the ones of the logical domains (KLEIN [0033] e.g. In other embodiments, a higher frequency or likelihood of use for a storage device 104 may indicate that a higher threshold for an acceptable error level should be implemented, as storage devices 104 having a higher error level may implement more time consuming, complex error correction algorithms for each use, which can amount to a significant (and perhaps unacceptable) access time delay for high-use and high-priority storage devices 104.  In such embodiments, a lower frequency or likelihood of use for a storage device 104 may indicate that a lower threshold for an acceptable error level should be implemented, as the time-consuming error correction processes will only be implemented infrequently for the infrequently accessed data.  As described in more detail herein, the workload information 226 can be used as an input to a cost function for determining a reliability, priority, or ranking of storage devices of the storage devices 104.  The cost function may output a "cost" that is an aggregation of a "reliability" value based on one or more reliability parameters (such as P/E parameters or error parameters) and a "workload" value based on one or more workload parameters (such as the workload parameter discussed herein, or another parameter indicating a frequency of use)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rudrabhatla, Tucek and KLEIN, to improve the overall performance of the computing resources (Rudrabhatla [0001]). 

26.	Claim 6, 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rudrabhatla in view of Tucek, and further in view of Kim et al (U.S. 8849756 B2 hereinafter, “Kim”).
27.	With respect to claim 6,
Although Rudrabhatla and Tucek combination substantially teaches the claimed invention, they do not explicitly indicate wherein to determine the data replication characteristics for the ones of the logical domains, the circuitry is to determine a number of replicas to be produced in the ones of the logical domains.
Kim teaches the limitations by stating wherein to determine the data replication characteristics for the ones of the logical domains, the circuitry is to determine a number of replicas to be produced in the ones of the logical domains (Kim claim 1 e.g. 1.  A server in a distributed storage system including a plurality of data nodes for providing a storage service, the server comprising: a receiver configured to receive a replication request;  and a control processor configured to select data node groups based on evaluation results and real-time service statuses of the data node groups up to a number of replicas to be created based on a node group selection policy for restricting replicas of an object from being stored in data nodes belonging to a same data node group, and to select one data node from each one of the selected data node groups based on evaluation results and real-time service statues of the data nodes, wherein an evaluation result of each data node is a sum of points of evaluation items assigned to each data node from evaluation of each data node according to the evaluating items, and wherein the evaluation item includes performance, reliability, availability, and scalability and an evaluation result of each data node is a sum of points of a performance evaluation item point, a reliability evaluation item point, an availability evaluation item point, and a scalability evaluation item point, associated with each data node based on an evaluation of each data node according to one or more of performance, reliability, availability, and scalability).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rudrabhatla, Tucek and Kim, to improve the overall performance of the computing resources (Rudrabhatla [0001]). 
28.	Claim 24 is same as claim 6 and is rejected for the same reasons as applied hereinabove.
29.	With respect to claim 34,
Kim further discloses the determining of the data replication characteristics including determining at least one of: (a) a number of replicas to be produced in the ones of the logical domains (Kim claim 1); (b) the ones of the logical domains that provide replication among base stations; or (c) the ones of the logical domains that provide replication to a central office.

30.	Claims 6, 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rudrabhatla in view of Calder et al (U.S. 20110099266 A1 hereinafter, “Calder”).
31.	With respect to claim 6,
Although Rudrabhatla and Tucek combination substantially teaches the claimed invention, they do not explicitly indicate wherein to determine a data replication characteristic for each logical domain comprises to determine a number of replicas to be produced in each logical domain.
Calder teaches the limitations by stating wherein to determine a data replication characteristic for each logical domain comprises to determine a number of replicas to be produced in each logical domain (Calder [0066] e.g. In this example, to ensure durability, reliability, and availability, it may be desirable to have a predefined number of replicas of an extent distributed across the storage system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rudrabhatla, Tucek and Calder, to improve the overall performance of the computing resources (Rudrabhatla [0001]).

32.	Claims 8, 25 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Rudrabhatla in view of Tucek, and further in view of Welsh et al (U.S. 20060121909 A1 hereinafter, “Welsh”).
33.	With respect to claim 8,
Although Rudrabhatla and Tucek combination substantially teaches the claimed invention, they do not explicitly indicate wherein to determine a data replication characteristic for each logical domain comprises to determine logical domains that provide replication among base stations.
Welsh teaches the limitations by stating wherein to determine a data replication characteristic for each logical domain comprises to determine logical domains that provide replication among base stations (Welsh [0018] e.g. The RNC 138 of FIG. 1 generally provides replication, communications, runtime, and system management services, and, as discussed below in more detail below, may be involved in coordinating the transition of a mobile device 120 during transclaiitions between the base stations 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rudrabhatla, Tucek and Welsh, to improve the overall performance of the computing resources (Rudrabhatla [0001]). 
34.	Claim 25 is same as claim 8 and is rejected for the same reasons as applied hereinabove.
35.	With respect to claim 34,
Welsh further discloses the determining of the data replication characteristics including determining at least one of: (a) a number of replicas to be produced in the ones of the logical domains; (b) the ones of the logical domains that provide replication among base stations (Welsh [0018]); or (c) the ones of the logical domains that provide replication to a central office.

36	Claims 8, 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rudrabhatla in view of Tucek, and further in view of Antich et al (U.S. 20200110403 A1 hereinafter, “Antich”).
37.	With respect to claim 8,
Although Rudrabhatla and Tucek combination substantially teaches the claimed invention, they do not explicitly indicate wherein to determine a data replication characteristic for each logical domain comprises to determine logical domains that provide replication among base stations.
Antich teaches the limitations by stating wherein to determine a data replication characteristic for each logical domain comprises to determine logical domains that provide replication among base stations (Antich [0044] e.g. In this regard, the method 400 can also include replicating the collected data at each operational remote node of the plurality of remote nodes neighboring the first remote node, at block 406.  The data replication may be facilitated through on-board data storage at each remote node as well as at the base station 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rudrabhatla, Tucek and Antich, to improve the overall performance of the computing resources (Rudrabhatla [0001]). 

38.	Claims 9, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rudrabhatla in view of Tucek, and further in view of Dhumale et al (U.S. 8060473 B1 hereinafter, “Dhumale”).
39.	With respect to claim 9,
Although Rudrabhatla and Tucek combination substantially teaches the claimed invention, they do not explicitly indicate wherein to determine a data replication characteristic for each logical domain comprises to determine logical domains that provide replication to a central office.
Dhumale teaches the limitations by stating wherein to determine a data replication characteristic for each logical domain comprises to determine logical domains that provide replication to a central office (Dhumale col. 9 lines 18-33 e.g. The techniques described above can also be used in situations involving backup clients located in remote offices.  Traditionally, backups involving remote offices have been accomplished by replicating the data from the remote offices to a central office, where a standard backup system can then backup the replicated data.  When replication is used, however, restoring data to a remote office requires that either a second reverse replication channel be implemented from the central office to the remote office or that the replication system support bi-directional replication.  Either of these solutions can be prohibitively expensive.  If, however, email is used to transfer restore information from the backup server to backup client(s) at the remote office, it is unnecessary to implement a reverse replication channel or bi-directional replications).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rudrabhatla, Tucek and Dhumale, to improve the overall performance of the computing resources (Rudrabhatla [0001]). 
40.	Claim 26 is same as claim 9 and is rejected for the same reasons as applied hereinabove.
41.	With respect to claim 34,
Welsh further discloses the determining of the data replication characteristics including determining at least one of: (a) a number of replicas to be produced in the ones of the logical domains; (b) the ones of the logical domains that provide replication among base stations; or (c) the ones of the logical domains that provide replication to a central office (Dhumale col. 9 lines 18-33).

42.	Claims 9, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rudrabhatla in view of Tucek, and further in view of Sun et al (U.S. 20080288458 A1 hereinafter, “Sun”).
43.	With respect to claim 9,
Although Rudrabhatla and Tucek combination substantially teaches the claimed invention, they do not explicitly indicate wherein to determine a data replication characteristic for each logical domain comprises to determine logical domains that provide replication to a central office.
Sun teaches the limitations by stating wherein to determine a data replication characteristic for each logical domain comprises to determine logical domains that provide replication to a central office (Sun [0026] – [0027] e.g. The media server 30 is in communication with the content server 32 to direct the delivery of the multimedia content from the content server 32 to the replication point at the central office).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rudrabhatla, Tucek and Sun, to improve the overall performance of the computing resources (Rudrabhatla [0001]). 

44.	Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rudrabhatla in view of Tucek, and further in view of Rosa et al (U.S. 20170257433 A1 hereinafter, “Rosa”).
45.	With respect to claim 14,
Although Rudrabhatla and Tucek combination substantially teaches the claimed invention, they do not explicitly indicate wherein to determine multiple different logical domains comprises to determine, for each logical domain, a latency to persist data.
Rosa teaches the limitations by stating wherein to determine multiple different logical domains comprises to determine, for each logical domain, a latency to persist data (Rosa [0068] – [0070] e.g. [0068] The storage node object 151B stores information regarding a node, for example, a node identifier and performance data regarding the nodes, for example, CPU utilization of the nodes, latency (i.e. delay) in processing I/O requests, the number of storage volumes the node is managing, and other information. [0069] Each cluster node object 151B may be associated with other objects for example, a storage pool 151E and a port object 151D that is a child of a switch object 151C.  The port object 151D is also associated with a storage device object 151G denoting that the port provides access to the storage device. [0070] The storage pool 151E object stores an identifier for identifying a storage pool that may have one or more aggregates associated with one or more storage devices.  The storage pool object 151E stores information regarding storage utilization, latency in responding to I/O requests and other information by one or more storage pools.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Rudrabhatla, Tucek and Rosa, to improve the overall performance of the computing resources (Rudrabhatla [0001]). 
46.	Claim 30 is same as claim 14 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
47.	Applicant’s remarks and arguments presented on 02/16/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
48.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 2, 2021